UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7555


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHESTER EUGENE DOWNING,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.    James C. Fox,
Senior District Judge. (2:08-cr-00016-F-2; 2:11-cv-00057-F)


Submitted:   January 27, 2014             Decided:   February 6, 2014


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chester Eugene Downing, Appellant Pro Se.      Jennifer P. May-
Parker, Assistant United States Attorney, Tobin Webb Lathan,
Seth Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Chester Eugene Downing seeks to appeal the district

court’s orders construing his Fed. R. Civ. P. 60(b)(4) motions

as motions under 28 U.S.C. § 2255 (2012) and dismissing them as

successive, and denying his motion to reconsider.                               The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A    certificate      of      appealability         will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief   on    the    merits,      a   prisoner         satisfies    this   standard      by

demonstrating        that     reasonable          jurists    would       find    that     the

district      court’s      assessment      of      the    constitutional        claims    is

debatable     or     wrong.        Slack   v.      McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and    that       the    motion    states   a    debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Downing has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense      with     oral   argument        because    the    facts      and     legal

                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3